PER CURIAM: *
Antonio Ostos-Del Angel (Ostos) appeals his guilty-plea conviction and sentence for importation into the United States from Mexico of approximately 31 kilograms of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1) & (b)(1)(B) and 18 U.S.C. § 2. Ostos argues for the first time on appeal that 21 U.S.C. §§ 952 and 960(a) & (b) are unconstitutional in light of *660the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As Ostos concedes, this argument is foreclosed by our decision in United States v. Slaughter, 238 F.3d 580 (5th Cir.2000).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.